Citation Nr: 0007574	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-16 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a shrapnel wound of the left arm.  


REPRESENTATION

Appellant represented by:	Restituto M. Ancheta, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his son and I.M.F.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served with the Philippine Army and his dates of 
service must be clarified.  

This appeal arises from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the veteran's request to 
reopen his claim for service connection for a shrapnel wound 
of the left arm.


REMAND

In January 1972 the veteran submitted a claim for service 
connection for shrapnel injuries.  He submitted affidavits 
from J.V.R. and L.C. in support of his claim.  J.V.R. stated 
that he was in the same unit as the veteran and that the 
veteran was wounded in action on May 10, 1942.  L.C. stated 
that he saw the veteran wounded by shrapnel on May 10, 1942 
and that he applied first aid to the wound in the veteran's 
left forearm, just above the elbow.

The veteran's AGUZ Form reveals that from May 6, 1942 to May 
10, 1942 he was missing.  The service department stated that 
from May 6, 1942 to May 10, 1942 the veteran was with his 
unit awaiting disbandment and was entitled to pay.  

In a rating decision dated in June 1972, the RO indicated 
that the veteran was released from active duty on May 10, 
1942.

At a June 1999 hearing the Hearing Officer at the RO stated 
that the veteran's claim had been denied because for the 
period from May 6, 1942 to May 10, 1942 the veteran was in 
missing status which indicates that he was on inactive duty.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) held in Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992), that the service department's 
findings as to the service of the veteran is binding on VA 
for the purposes of establishing service in the U.S. Armed 
Forces, Philippine Commonwealth Army, or Philippine 
guerrillas in the service of the U.S. Armed Forces.  The 
Court has held that a service department determination as to 
an individual's service shall be binding on VA, unless a 
reasonable basis exists for questioning it.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).

In this case it is necessary to request that the Service 
Department clarify the nature of the veteran's service for 
the period from May 6, 1942 to May 10, 1942.  It is pivotal 
whether or not the veteran was on active duty on May 10, 
1942, the date he and his comrades state he sustained a 
shrapnel wound to the left arm.  

1.  The RO should attempt to verify, 
through official channels, whether or not 
the veteran was on active duty for the 
period from May 6, 1942 to May 10, 1942.  

2.  After receiving verification of the 
veteran's periods of active duty the RO 
should readjudicate the claim.  If the 
veteran is verified to have been on 
active duty on May 10, 1942 the RO should 
consider arranging for the veteran to be 
examined by VA to determine if he has any 
disabilities of the left arm compatible 
with residuals of a shrapnel wound.  

Following completion of the above actions, the case should be 
reviewed by the RO.  If the benefits sought remain denied, or 
if a notice of disagreement is received regarding any other 
issue, the veteran and his attorney should be provided with 
an appropriate supplemental statement of the case and given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


